— Per Curiam.
Appeal from an order of the Supreme Court (Best, J.), entered September 23, 1991 in Montgomery County, which dismissed petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the nominating petition naming respondent Mario Villa as the Leadership Party candidate for the office of Mayor of the City of Amsterdam in the November 5, 1991 general election.
Based on the record before us, we find that petitioner has failed to meet her burden of establishing by clear and convincing evidence that respondent Mario Villa’s nominating petition was permeated by fraud and should be invalidated (see, Matter of Thomas v Simon, 89 AD2d 952, affd 57 NY2d 744).
*993Mahoney, P. J., Casey, Mikoll, Mercure and Crew III, JJ., concur. Ordered that the order is affirmed, without costs.